[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-14514                ELEVENTH CIRCUIT
                                                            AUGUST 31, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

               D. C. Docket No. 08-00602-CV-2-WHA-CSC

ROGER REEVES,


                                                           Plaintiff-Appellant,

                                  versus

DSI SECURITY SERVICES, INC.,
NUCOR (American Buildings),


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                             (August 31, 2010)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Roger Reeves, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of DSI Security Services, Inc. and American Buildings

Company (ABC) in his employment discrimination lawsuit brought under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a) and 3(a), and under 42

U.S.C. § 1981. Reeves contends that the district court erred by granting summary

judgment to the defendants on his hostile work environment and retaliation claims.

He also argues that the district court abused its discretion in denying his fifth

motion to amend his complaint. Finally, Reeves challenges the district court’s

referral of his case to a magistrate judge for a ruling on his motion to amend his

complaint and for a report and recommendation on the defendants’ motion for

summary judgment.

                                           I.

      We review de novo a grant of summary judgment, drawing all reasonable

inferences in favor of the non-moving party. Brown v. City of Huntsville, Ala.,

608 F.3d 724, 728 n.1 (11th Cir. 2010). We may affirm the district court’s

decision on any ground supported by the record. Thomas v. Cooper Lighting, Inc.,

506 F.3d 1361, 1364 (11th Cir. 2007).

      Reeves brought racial discrimination claims under Title VII and § 1981, and

the same analytical framework applies to both. Bryant v. Jones, 575 F.3d 1281,



                                           2
1296 n.20 (11th Cir. 2009). To establish a claim based on allegations of a hostile

work environment, a plaintiff must show:

      (1) that he belongs to a protected group; (2) that he has been subject to
      unwelcome harassment; (3) that the harassment must have been based
      on a protected characteristic of the employee, such as [race]; (4) that
      the harassment was sufficiently severe or pervasive to alter the terms
      and conditions of employment and create a discriminatorily abusive
      working environment; and (5) that the employer is responsible for
      such environment under a theory of vicarious or of direct liability.

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). To

establish the “severe or pervasive” element, a plaintiff must show not only that he

subjectively perceived the working environment to be abusive but also that a

reasonable person would view the environment as hostile and abusive. Id. at 1276.

      In evaluating whether the harassment was objectively severe, we look at the

totality of the circumstances and consider, among other things, “(1) the frequency

of the conduct; (2) the severity of the conduct; (3) whether the conduct is

physically threatening or humiliating, or a mere offensive utterance; and

(4) whether the conduct unreasonably interferes with the employee’s job

performance.” Id. The conduct is considered cumulatively instead of in isolation.

Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 807 (11th Cir. 2010) (en

banc). We do not consider statements or conduct that are unrelated to the

defendant’s race. See Baldwin v. Blue Cross/Blue Shield of Alabama 480 F.3d



                                           3
1287, 1301–02 (11th Cir. 2007) (“Title VII does not prohibit profanity alone,

however profane. It does not prohibit harassment alone, however severe and

pervasive. Instead, Title VII prohibits discrimination, including harassment that

discriminates based on a protected category” such as race.).

      Reeves has failed to show that he was subjected to a working environment

that a reasonable person would find to be hostile and abusive. Reeves complains

that the defendants left him “hanging on the telephone” when he became ill at work

and called for help. He also asserts that the defendants required him to drive to

Dothan, Alabama for a reprimand after he hit a parked car and did not immediately

report the accident. Reeves did not present any evidence, however, that the

defendants’ actions were racially motivated.

      Reeves also refers to these other incidents: on two particular days DSI

assigned overtime to white employees instead of to him; an ABC employee asked

Reeves to check on a driver named “Coon” and a truck with the name “Crowley”

on its side; the same ABC employee handed Reeves a package with the name

“Boykin” on it. 1 Those allegations, which we accept as true for purposes of

summary judgment, fall far short of establishing severe or pervasive racially

discriminatory conduct. Moreover, Reeves failed to show how any of the instances



      1
          Reeves argues that those incidents constituted implied racial epithets.

                                                  4
of alleged racial harassment affected his ability to perform his job. Because

Reeves failed to demonstrate that he suffered severe or pervasive racial harassment

that affected the terms and conditions of his employment, the district court

properly granted summary judgment in favor of DSI and ABC on Reeves’ hostile

work environment claim.2

                                               II.

       Reeves also contends that the defendants retaliated against him. To establish

a prima facie case of retaliation under Title VII or § 1981, a plaintiff must prove

that (1) he engaged in statutorily protected activity; (2) he suffered a materially

adverse action; and (3) there was a causal connection between the protected

activity and the materially adverse action. Goldsmith v. Bagby Elevator Co., 513

F.3d 1261, 1277 (11th Cir. 2008) (citing Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 126 S.Ct. 2405, 2410–16 (2006).). A materially adverse

action is one that “well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington Northern, 548 U.S. at 68, 126

S.Ct. at 2415 (quotation omitted). “[P]etty slights, minor annoyances, and simple


       2
         Reeves’ brief discusses a number of additional incidents of alleged harassment, some of
which he included in his fifth motion to amend his complaint. As we will explain later in this
opinion, the district court properly denied that motion, and we do not address issues or
arguments raised for the first time on appeal. See Access Now, Inc. v. Southwest Airlines Co.,
385 F.3d 1324, 1331 (11th Cir. 2004).


                                               5
lack of good manners” generally do not rise to the level of materially adverse

actions. Id. at 68, 126 S.Ct. at 2415.

      To establish that the protected conduct and the materially adverse action

were not wholly unrelated, a plaintiff must show that the decisionmaker was aware

of the protected conduct at the time of the adverse action. See Goldsmith, 513 F.3d

at 1278; see also Brungart v. BellSouth Telecomms., Inc., 231 F.3d 791, 799 (11th

Cir. 2000) (“A decision maker cannot have been motivated to retaliate by

something unknown to him.”). Close temporal proximity between the protected

activity and the adverse action may be enough to show that the two were not

wholly unrelated. Thomas, 506 F.3d at 1364. In the absence of other evidence

tending to show causation, however, a “three to four month disparity” between the

protected activity and the adverse action is “not enough” to show causation. Id.

      Reeves did engage in statutorily protected conduct by filing a charge with

the EEOC. However, all but one of the actions that Reeves viewed as being

retaliatory were not materially adverse and the other one was not causally related

to any protected conduct. Reeves was denied opportunities to work overtime in

November 2006, July 2007, and November 2007, but DSI did not guarantee

overtime to its employees, and Reeves was allowed to work overtime on other

occasions. Requiring Reeves to drive to Dothan to receive a reprimand was at



                                          6
most a “minor annoyance[ ]” that did not rise to the level of a materially adverse

action. See Burlington Northern, 548 U.S. at 68, 126 S.Ct. at 2415. Ignoring

Reeves’ telephone calls when he became ill at work is at most a “petty slight” and

is not conduct that would deter a reasonable person from filing a charge with the

Equal Employment Opportunity Commission. Id. Reeves does not contend that he

was disciplined after he left work to seek emergency medical treatment or that he

suffered any loss in pay. Also, even if Reeves did find offensive an ABC

employee’s remarks about a driver named “Coon,” a “Crowley” truck, and a

“Boykin” package, those remarks do not rise to the level of an adverse action.

       Finally, Reeves failed to show any causal connection between his protected

activities and DSI’s delay in providing him with the enrollment information and

forms for the company’s 401k program. Even if a delay in providing those forms

were considered a materially adverse action, Reeves failed to show that the

supervisors from whom he requested that information knew that he had filed a

charge with the EEOC. Because Reeves failed to establish a prima facie case of

retaliation, the district court properly granted summary judgment in favor of DSI

and ABC.3


       3
         Because the district court correctly concluded that Reeves failed to establish a prima
facie case of retaliation, we need not address the question of whether ABC was Reeves’
employer for Title VII purposes. In addition, we need not consider the defendants’ arguments
that some of Reeves’ claims were barred by res judicata or by a failure to exhaust administrative

                                                7
                                         III.

       We review a district court’s denial of a motion to amend the complaint only

for an abuse of discretion. Smith v. School Bd. of Orange County, 487 F.3d 1361,

1366 (11th Cir. 2007). Federal Rule of Civil Procedure 15(a)(2) provides that

leave to amend should be freely given “when justice so requires.” Even so, a court

may deny leave to amend if the party seeking it acted with undue delay or if the

amendment would cause undue prejudice to the adverse party. Foman v. Davis,

371 U.S. 178, 182, 83 S.Ct. 227, 230 (1962).

       Reeves did not file his fifth motion for leave to amend his complaint until

after the magistrate judge recommended that the district court grant the defendants’

summary judgment motions. The district court had already given Reeves multiple

opportunities to amend his complaint, and allowing him to add more claims and

new factual allegations at that late stage in the proceedings would have unduly

prejudiced the defendants. Therefore, the district court did not abuse its discretion

by denying Reeves’s fifth motion to amend his complaint.

                                         IV.

       A district court has statutory authority to refer a summary judgment motion

to a magistrate judge for a report and recommendation. 28 U.S.C. § 636(b)(1)(B);



remedies.

                                          8
see also Roell v. Withrow, 538 U.S. 580, 585, 123 S.Ct. 1696, 1700–01 (2003)

(“[N]onconsensual referrals of pretrial but case-dispositive matters under §

636(b)(1) . . . leave the district court free to do as it sees fit with the magistrate

judge’s recommendations. . . .”). A district court may also designate a magistrate

judge to rule on certain non-dispositive pretrial motions, such as a motion to

amend a complaint. See 28 U.S.C. § 636(b)(1)(A). The district court need not

obtain the consent of the parties before assigning these matters to a magistrate

judge. See id. § 636(b)(1)(B)–(C).

       Even though Reeves had requested that no magistrate judge be assigned to

his case, the district court had the authority to refer to a magistrate judge Reeves’

motion to amend his complaint. The district court also properly directed that judge

to prepare a report and recommendation on the defendants’ motions for summary

judgment.

       AFFIRMED.




                                             9